Davison, J.
Langsdale and Hughes sued the Madison and Indianapolis Railroad Company before a justice of the peace. The justice gave judgment for the plaintiffs, and the defendant appealed to the Circuit Court.
The declaration alleges, inter alia, that the defendants, on the 15th of June, 1847, were engaged in the business of a common carrier of goods between Madison and Edinburgh for hire, and the plaintiffs caused to be delivered to the defendants at their northern depot at Edinburgh, ten barrels of flour, the property of the plaintiffs, of the value of 75 dollars, to be carried from thence to Madison, at their Madison depot. And the defendants then and there undertook to carry the said ten barrels of flour from their depot at Edinburgh to their depot at Madison, for a reasonable reward; yet the defendants did not safely carry and deliver said ten barrels of flour with care, &e., but negligently, &c., failed to carry the same, &c., and the said ten barrels of flour were thereby lost to the plaintiffs, &c.
The cause was submitted to the Court by consent. The Court found for the plaintiffs and assessed their damages at 47 dollars and 80 cents. Motion for a new trial overruled, and judgment for the plaintiffs.
The refusal of the Court to grant a new trial is the only error assigned.
J. L. Ketcham, for the plaintiffs.
L. Barbour, for the defendants.
There is no point of law raised in this casé. The evidence is upon the record; and the only question to be determined is, was it sufficient to sustain the finding and judgment of the court? Upon an examination of the evidence, we are of opinion that it fully sustains the judgment ; and that the motion for a new trial was properly overruled.

Per Curiam.

The judgment is affirmed, with 10 per cent, damages and costs.